Citation Nr: 0700019	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-13 848	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of Agent Orange exposure.

2.  Entitlement to compensation for hypertension claimed as 
an additional disability caused by VA hospitalization, under 
38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel
INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2003, which denied service connection for 
diabetes mellitus, claimed as the residual of Agent Orange 
exposure, and April 2003, which denied compensation for 
hypertension under 38 U.S.C.A. § 1151.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  

In addition, in his substantive appeal dated in March 2004, 
the veteran stated that he believed that his diabetes 
mellitus and hypertension were both caused by post-traumatic 
stress disorder (PTSD).  At that time, a claim for service 
connection for PTSD was pending.  Service connection for PTSD 
was granted in an August 2004 rating decision, but the RO has 
not taken any action on these additional issues.  Moreover, 
the Board finds that these claims are not inextricably 
intertwined with the remaining issue of service connection 
for diabetes mellitus, claimed as the result of Agent Orange 
exposure.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
The Board observes that the Court has previously held that a 
separate theory of entitlement is not a new claim, and must 
be addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).  Nevertheless, in a more recent 
decision, the Court held, in the context of a clear and 
unmistakable error (CUE) claim, a later theory of entitlement 
was a "separate and distinct matter" constituting a new 
"claim" and therefore was entitled to RO consideration.  
Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  In this case, 
the claims for service connection for diabetes mellitus and 
hypertension, as secondary to PTSD, are similar to each 
other, in that the same law and regulations apply, and the 
analysis would focus on the same types of evidence.  On the 
other hand, the claim for service connection for diabetes 
mellitus based on Agent Orange exposure must await the 
outcome of the Haas decision, a decision which is irrelevant 
under the secondary service connection theory of entitlement.  

In view of these factors, the issues of entitlement to 
service connection for diabetes mellitus and hypertension, 
both claimed as secondary to PTSD, are REFERRED to the RO for 
initial development and consideration.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1968 to October 1969.  

2.	In July 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the issue 
entitlement to compensation for hypertension claimed as an 
additional disability caused by VA hospitalization, under 
38 U.S.C.A. § 1151 is requested.


CONCLUSION OF LAW

As to the issue of entitlement to compensation for 
hypertension claimed as an additional disability caused by VA 
hospitalization, under 38 U.S.C.A. § 1151, the criteria for 
withdrawal of a Substantive Appeal by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn the appeal of the issue of entitlement to 
compensation for hypertension claimed as an additional 
disability caused by VA hospitalization, under 38 U.S.C.A. 
§ 1151.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


